Citation Nr: 1131524	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-30 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


REMAND

The Veteran served on active duty in the United States Army from November 1982 to November 1985.  The Veteran had additional service with the United States Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim for service connection for pes planus.  

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that additional development is warranted with respect to the Veteran's claim of entitlement to service connection for pes planus.

When obtaining records in federal custody, VA must make as many requests as are necessary to obtain relevant records, and such efforts must continue until the records are obtained or it becomes reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  See 38 C.F.R. § 3.159(c)(2) (2010).   The Board observes that, when records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  

In the instant case, a full copy of the Veteran's service treatment records does not appear to have been associated with the Veteran's claims file.  In particular, the Board notes that the Veteran's enlistment and separation examinations are not among the evidence of record.  The Veteran's claims file indicates that the RO submitted a Personnel Information Exchange System search for the Veteran's service treatment records in November 2007.  Such a search yielded only limited service treatment records from the Veteran's active duty service, specifically records dated March 1984 to October 1985.  The record does not indicate that the RO made further attempts to locate possibly missing service treatment records, nor did the RO inform the Veteran that his service treatment records were potentially incomplete.  Unfortunately, the Board finds that inadequate efforts have been undertaken to attempt to locate the Veteran's full service treatment records, and further efforts must be taken to locate the Veteran's service treatment records from both his period of active duty service and his period of reserve service before the Board may proceed with a decision in the instant case.  Records from the Reserves may be relevant as the Veteran produced a March 2004 retention examination that included a diagnosis of pes planus.  In order to determine the Veteran's reserve service dates, his personnel file should also be requested.

Additionally, VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McLendon, 20 Vet. App. at 83.  When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In the instant case, the Veteran has not been provided with a VA examination for his pes planus.  The record, however, contains evidence of a current disability: the Veteran was diagnosed in April 2008 with pes planus by a VA physician, and he has otherwise received podiatric treatment at both VA and private facilities.  The first McLendon element, evidence of a current disability, is therefore satisfied.

Additionally, the Veteran alleges that his pes planus began during military service.  At his September 2010 hearing before the undersigned, the Veteran stated that his lifting of heavy equipment in-service caused his foot problems.  The Board notes further that the Veteran complained of foot pain in-service; a service treatment record from February 1985 indicates that the Veteran complained of foot pain and was diagnosed with Achilles tendinitis.  The second McLendon element, an in-service event, injury, or disease, is therefore satisfied.  

With respect to the third McLendon element, an indication that the claimed disability may be associated with the established event, injury, or disease, the Board observes that while the record does not contain a medical nexus opinion explicitly connecting the Veteran's pes planus to military service, the Veteran himself contends that he has suffered from pes planus since service.  In January 2009, the Veteran's podiatrist reviewed the Veteran's in-service complaints of foot pain, and stated that the Veteran "has had as far back as these records show, problems with his feet and ankles."  While not itself a positive nexus opinion, the podiatrist's statement further suggests the possibility of an association between the Veteran's military service and his pes planus disability.   The Board finds that the third McLendon element, an indication of a relationship between the claimed disability and an in-service event or injury, is met.  

The Board finds, therefore, that a VA examination should be scheduled to determine the nature and severity of the Veteran's pes planus and the relationship, if any, between this disability and the Veteran's active duty military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Conduct additional efforts to attempt to obtain the Veteran's full service treatment records (and his personnel file) from his active duty military service and subsequent reserve service, to include requesting such information from the Veteran and attempting to obtain service treatment records from the National Personnel Records Center.  All information obtained should be associated with the claims file, including all negative replies.

If the records are unable to be secured, notify the Veteran and (a) identify the specific records that were unable to be obtained; (b) briefly explain the efforts that were made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  See 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

If no additional service records from the Veteran's active duty military service can be found, or if they have been destroyed, request specific confirmation of that fact and make a formal finding of such unavailability.

2.  Obtain any additional VA and non-VA treatment records identified by the Veteran.  In particular, ensure that full copies of treatment records for the Veteran's foot-related conditions from all relevant VA medical centers have been associated with the claims file.  Indicate if such records are not available.  All attempts to secure this evidence must be documented in the claims folder.

If, after making reasonable efforts to obtain named records the records are unable to be secured, notify the Veteran and (a) identify the specific records that were unable to be  obtained; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After completing the above directives, schedule the Veteran for an examination of his foot condition with a VA examiner of appropriate expertise.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  Following a review of this remand directive, a complete review of the Veteran's claims file, and an examination of the Veteran, the examiner should provide an opinion whether the Veteran currently suffers from a pes planus disability, and if so, the examiner should describe the nature and severity of such condition.  For any identified pes planus condition, the examiner should determine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's disorder is etiologically related to the Veteran's period of active duty military service.  The examiner is asked to comment specifically on whether the Veteran's in-service diagnosis of Achilles tendinitis is related to his current pes planus disability.

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  The examiner's report must explicitly state that such review occurred.  Any indicated studies should be performed, and the rationale for each opinion expressed must be provided.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's claim.  If the claim remains denied, provide a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

